WHEELER, District Judge.
Paragraph 88 of the act of 1894, after providing for a duty on bottles, demijohns, and carboys, provided for one on “other molded or pressed green and colored and Hint or lime bottle glassware, not specially provided for in this act, three fourths of one cent per pound; and vials holding not more than one pint and not less than one quarter of a pint, one and one-eightli cents per pound”; and section 19 of the customs administrative act of 1890provided for the assessment of duties on the market value of the merchandise in the condition in which it is bought and sold for exportation to the United States, “including the value of all covering's.” The articles in question are glass jars containing preserves, holding one pint or less, and were assessed at cents per pound, under the last clause quoted from paragraph 88. The importers protested that, under paragraph 88, there was no duty on any filled bottles, etc., or on “bottles exceeding f of a cent per pound. Our bottles are not: vials. They are not merchandise, but the envelopes of merchandise, and pay no separate duty.” The collector stated that the importation did not include any glass bol ties; that the jars were “properly dutiable as the usual coverings of the merchandise; but as the importers have failed to make a proper-claim, this office affirms the assessment.” The board found the facts stated to be true, and overruled the protest. The jars, not being- bottles, would seem to have been dutiable with the preserves, as coverings. U. S. v. Dickson, 19 C. C. A. 428, 73 Fed. 195. The principal question seems to be as to the protest. The statement *758in it that the “bottles” were not vials was a plain objection to the assessment at the rate of vials; and the statement that they were “the envelopes of merchandise, and pay no separate duty,” would seem to point out that they were claimed to be coverings, to be appraised with their contents, to make market value, although the statute was not named, nor the word “covering,” of the statute, used. One definition of “envelope” is “a covering,” and “envelope” in the protest meant the same as “covering” would. The collector appears to have understood well enough what the protest meant, but to have thought this understanding should not be followed because it had not been well enough expressed. The best form of expression is not required, and this seems to be sufficient. Decision reversed.